978 So.2d 353 (2008)
Shannon J. CLEMENT
v.
Dusty J. REEVES, Lafayette Parish Consolidated Government, Allstate Insurance Company, and ABC Insurance Company
Jessica Vidrine
v.
Lafayette Parish Consolidated Government and ABC Insurance Company.
No. 2008-C-0457.
Supreme Court of Louisiana.
April 18, 2008.
In re Vidrine, Jessica;Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Lafayette, 15th Judicial District Court Div. E, Nos. 2003-6576-J, 2003-1906-E, 2003-3716-L; to the Court of Appeal, Third Circuit, No(s). 07-1154, 07-1155.
Denied.